                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

GLENN HEAGERTY,                        )
                                       )
     Plaintiff,                        )
                                       )
v.                                     )        CIVIL ACTION FILE NO.
                                       )        1:18-cv-01233-CAP-CMS
EQUIFAX INFORMATION                    )
SERVICES LLC and NATIONAL              )
CONSUMER TELECOM &                     )
UTILITIES EXCHANGE, INC.,              )
                                       )
     Defendants.                       )


              REPLY BRIEF IN SUPPORT OF PLAINTIFF’S
             MOTION FOR PARTIAL SUMMARY JUDGMENT

                              Craig E. Bertschi
                           Georgia Bar No. 055739
                           ceb@mcraebertschi.com
                                678.999.1102

                               Charles J. Cole
                           Georgia Bar No. 176704
                           cjc@mcraebertschi.com
                                678.999.1105

                       MCRAE BERTSCHI & COLE LLC
                          Suite 200, 1350 Center Dr.
                         Dunwoody, Georgia 30338


                             Counsel for Plaintiff
      The issues in this case have narrowed considerably. Defendants now admit

that Equifax obtained credit data from Mr. Heagerty’s NCTUE credit file on more

than 185 occasions. See Defendants’ Response to Plaintiff’s Statement of Material

Facts [Docket #66], ¶ 33. Defendants admit that the credit data in question

included Mr. Heagerty’s account payment histories, the number of accounts in his

name, the types of accounts he held, his credit available, his credit used and the

length of his credit history. Id., ¶¶ 17 and 25. Defendants admit that every time

Equifax obtained credit data from NCTUE, the event was logged as an “inquiry”

on Mr. Heagerty’s NCTUE “data report.” Id., ¶¶ 27-28. Defendants admit that

NCTUE “data reports” are “consumer reports.”            Id., ¶¶ 18 and 6.      And,

remarkably, Defendants admit that Equifax did not have a permissible purpose to

obtain Mr. Heagerty’s NCTUE consumer report.             Defendants’ Response in

Opposition to Plaintiff’s Motion for Partial Summary Judgment (“Defendants’

Brief), p. 6. In light of these admissions and as explained below, Mr. Heagerty is

entitled to summary judgment on the issue of Defendants’ liability for willfully

violating 15 U.S.C. §§ 1681b(a) and 1681b(f).

         I. MR. HEAGERTY SUFFERED A CONCRETE INJURY IN FACT

      When Defendants furnished/obtained Mr. Heagerty’s NCTUE consumer

report without a permissible purpose, he suffered a violation of his right to privacy

and related emotional distress. In the context of the Fair Credit Reporting Act (the



                                        -1-
“FCRA”), this Court has held that such injuries are “concrete” and sufficient to

confer standing. Ruk v. Crown Asset Management, LLC, No. 1:16-CV-3444-LMM-

JSA, 2017 U.S. Dist. LEXIS 41797 at *15-16 (N.D. Ga. March 22, 2017).

A.    Defendants’ standing argument is contrary to the purpose of the FCRA and
      the express language of 15 U.S.C. § 1681b(a).

      On page 4 of their Brief, Defendants contend that Mr. Heagerty did not

suffer a concrete injury in fact sufficient to confer standing because this case

involved a “consumer reporting agency-to-consumer reporting agency exchange”

of Mr. Heagerty’s consumer report. That argument is patently meritless. 15 U.S.C.

§ 1681b(a) unequivocally states that a consumer reporting agency (a “CRA”) “may

furnish a consumer report under the following circumstances and no other ….” Id.

(emphasis added); see also Ruk, 2017 U.S. Dist. LEXIS 41797 at *23 (15 U.S.C. §

1681b(a)(3) provides an “exclusive list” of purposes for which a consumer report

may be furnished). When crafting the “permissible purpose rule,” Congress made

no exception for CRA-to-CRA transfers, i.e. allowing one CRA to provide a

consumer report to another CRA without a permissible purpose.1 “No other”




1
 Interestingly, Congress did exempt “communication of … information among
persons related by common ownership or affiliated by corporate control” from the
definition of the term “consumer report” and the reach of the FCRA. 15 U.S.C. §
1681a(d)(2)(A)(iii). The fact that Congress did not provide a similar exemption for
CRA-to-CRA transfers of data suggests that such transfers are subject to the FCRA
and give rise to actionable claims by consumers when they are made in violation
of the permissible purpose rule.

                                       -2-
means “no other.”       And, because the language of 15 U.S.C. § 1681b(a) is

unambiguous, the Court should reject Defendants’ invitation to judicially create

an exception to the permissible purpose rule with this case. Dodd v. United States,

545 U.S. 353, 359 (2005) (when a “statute’s language is plain, the sole function of

the courts … is to enforce it according to its terms.”)

B.    The case cited by Defendants, Harmon v. RapidCourt, LLC, is distinguishable.

      On pages 4-5 of their Brief, Defendants cite Harmon v. RapidCourt, LLC, No.

17-5688, 2018 U.S. Dist. LEXIS 197242 (E.D. Pa. November 20, 2018), for the

proposition that CRA-to-CRA transfers of consumer reports cannot give rise to an

injury in fact sufficient to confer standing. Defendants’ reliance on Harmon is

misplaced for several reasons.

      First, Harmon was not a privacy case. The plaintiff in Harmon did not allege

a violation of his right to privacy, a violation of the permissible purpose rule or a

violation of 15 U.S.C. § 1681b(f). Id. at *3. Had the Harmon case involved a privacy

claim, the outcome would have been different, because the Third Circuit has

recognized that “the improper disclosure of one's personal data in violation of

[the] FCRA is a cognizable injury for Article III standing purposes.” In re Horizon

Healthcare Services, Inc. Data Breach, 846 F.3d 625, 641 (3rd Cir. 2017).

       Second, Harmon was an obsolete data case in which the plaintiff alleged that

the consumer report that the defendants prepared on him “included criminal



                                          -3-
charges older than seven years that did not result in any convictions” in violation

of 15 U.S.C. § 1681c(a). 2018 U.S. Dist. LEXIS 197242 at *2. In its opinion, the

Harmon court explained that, under the circumstances identified in 15 U.S.C. §

1681c(b), otherwise obsolete criminal record data can be included in consumer

reports. Id. at *14. Thus, the defendants were properly in possession of the

allegedly obsolete data, and as a result, “[a]ny embarrassment or frustration [the

plaintiff] experienced … cannot constitute a concrete injury.” Id. at *15. In this

case, the facts are entirely different. Defendants did not “properly” furnish/obtain

Mr. Heagerty’s NCTUE consumer report.           Equifax obtained Mr. Heagerty’s

NCTUE consumer report without a permissible purpose, and thereby violated his

substantive right to privacy.

      Third, Defendants’ interpretation of the Harmon case would undermine the

very purpose of the FCRA. If Defendants are correct, then Harmon stands for the

proposition that CRAs are at liberty to access consumer reports in one another’s

files without a permissible purpose and do so with impunity. That is not the law,

and if it is, then the privacy protections afforded by 15 U.S.C. § 1681b(a) have been

materially compromised.

C.    What Equifax’s ACIS operators did (or did not) see is irrelevant to the
      question of Mr. Heagerty’s standing.

      In their Brief, Defendants make much of the fact that Equifax’s ACIS

operators saw only Mr. Heagerty’s Insight Score, and not the raw credit data that


                                        -4-
Equifax obtained from his NCTUE credit file. In effect, Defendants contend that

because no human being saw the raw credit data from Mr. Heagerty’s NCTUE credit

file, Mr. Heagerty’s substantive right to privacy was not violated. That argument

is without merit for many reasons. First, it ignores the fact that a credit score is

also a consumer report and is confidential information. See 40 Years of Experience

with the Fair Credit Reporting Act, July 2011 (“40 Years”), p. 21, ¶ 6B and p. 20, ¶ 4;

Albu v. Home Depot, Inc., No. 1:15-CV-00412-ELR-JFK, 2016 U.S. Dist. LEXIS 185557

at *35, fn. 26 (N.D. Ga. November 2, 2016). Thus, even under Defendant’s theory,

Mr. Heagerty’s right to privacy was violated because Equifax’s ACIS operators

had no right to see his Insight Score. Second, it assumes that corporate entities,

like Defendants, cannot violate a consumer’s right to privacy unless one of their

human employees actually sees the confidential information. Defendants offer no

authority for that proposition. Third, it invites the Court to establish a dangerous

precedent. Applying Defendants’ logic, CRAs are at liberty to provide their

corporate clients with credit data from consumers’ files without a permissible

purpose and do so with inpunity, as long the clients process that data in some way

before it is shown to an employee.

II.      THE DATA THAT EQUIFAX OBTAINED FROM MR. HEAGERTY’S
              NCUTE CREDIT FILE WAS A “CONSUMER REPORT”

      The data that Equifax obtained from Mr. Heagerty’s NCTUE credit file was

a “consumer report.” That data was furnished to Equifax by NCTUE, which


                                         -5-
Defendants admit is a CRA. Defendants’ Response to Plaintiff’s Statement of

Material Facts [Docket #66], ¶ 2. That data clearly has “bearing” on Mr. Heagerty’s

“credit worthiness, credit standing” etc.     And, that data was “collected” by

NCTUE with an “expectation” that it would be used by NCTUE members for a

permissible purpose, i.e. credit granting. Id., ¶¶ 4-7. The data at issue, therefore,

satisfies the requirements necessary to be a consumer report: the “creator,”

“content” and “purpose” requirements.         15 U.S.C. § 1681a(d) and Yang v.

Government Employees Ins. Co., 146 F.3d 1320, 1323 (11th Cir. 1998).

A.    The data that Equifax obtained from Mr. Heagerty’s NCTUE credit file was
      collected by NCTUE with an expectation that it would be used for a
      permissible purpose.

       On pages 6-7 of their Brief, Defendants focus on the purpose requirement,

arguing that the data Equifax obtained from Mr. Heagerty’s NCTUE credit file was

not a consumer report because Equifax did not use that information for one of the

permissible purposes listed in 15 U.S.C. § 1681b(a). That argument erroneously

assumes that the only way Mr. Heagerty can satisfy the purpose requirement is by

proving that Equifax actually used the data it obtained from his NCTUE file for a

permissible purpose. As the 11th Circuit explained in the Yang case, the purpose

requirement is met if (1) the recipient “ultimately used” the information at issue

for a permissible purpose, or (2) the CRA “expected” that the information would




                                        -6-
be used for a permissible purpose or (3) the CRA “collected”2 the information for

a permissible purpose. Yang, 146 F.3d at 1324.

      In this case, the purpose requirement is satisfied because NCTUE collected

the data in Mr. Heagerty’s credit file with an expectation that it would be used for

a permissible purpose. To wit, it is undisputed that the data in NCTUE’s database

(1) comes from its members, (2) consists of credit data about consumers, (3) is sold

to NCTUE members in the form of data reports, which are consumer reports, and

(4) those consumer reports are used by NCTUE’s members to make credit

decisions regarding consumers. Defendants’ Response to Plaintiff’s Statement of

Material Facts [Docket #66], ¶¶ 4-7. Thus, the data that NCTUE provided to

Equifax meets both the collection and expectation of use components of the

purpose requirement.

      In light of the foregoing, Defendants’ arguments regarding how Equifax

ultimately used (or did not use) the data it obtained from Mr. Heagerty’s NCTUE

credit file are irrelevant. The fact that Equifax did not use the data to extend credit

to Mr. Heagerty is irrelevant. The fact that Equifax used the data to create an

Insight Score is irrelevant. The fact that Equifax used the data in a way that did not




2
 In 15 U.S.C. § 1681a(d), Congress used the word “collected” when defining a
consumer report. In Yang, the Eleventh Circuit uses the words “collected” and
“compiled” interchangeably and as synonyms.


                                         -7-
reveal raw credit data to ACIS operators is also irrelevant. As long as NCTUE

collected the data for a permissible purpose or did so with an expectation that its

members would use that data for a permissible purpose, the purpose requirement

is satisfied.

B.     Defendants’ argument that Equifax did not obtain Mr. Heagerty’s “entire”
       NCTUE credit file is a red herring.

       At the bottom of page 7 of their Brief, Defendants argue, in passing, that

“Plaintiff has not produced any evidence that his entire NCTUE credit file … was

ever provided to Equifax.” This argument is a red herring and one that elevates

form over substance.     The definition of the term consumer report does not

distinguish between “partial” and “entire” credit files, nor does it specify a

particular format for consumer reports. If the information at issue satisfies the

creator, content and purpose requirements, then it is a consumer report under the

plain language of 15 U.S.C. § 1681a(d) and the 11th Circuit’s decision in Yang.

       Furthermore, adopting Defendants’ logic on this argument would lead to

absurd results. If the definition of consumer report is limited to a CRA’s “entire

file” on a consumer, then CRAs are free to publicize a consumer’s confidential

credit data (such as account balances, late payments, etc.), as long as the data does

not comprise the consumer’s “entire” file. Surely that was not Congress’ intent

when it enacted the FCRA.




                                        -8-
      Finally, it is contrary to representations that NCTUE made to Mr. Heagerty

in the file disclosures it provided to him pursuant to 15 U.S.C. § 1681g. Those

disclosures, which are Exhibits 41, 51 and 52 to the Deposition of Lisa Willis

[Docket #50], plainly show that Equifax, using the pseudonyms “EISCOMPANY,”

“EIS/EQUIFAX,” “ACIS” and “GESC” obtained Mr. Heagerty’s NCTUE “data

report” on at least 185 occasions. And, as noted above, Defendants admit that an

NCTUE data report is a “consumer report.” Defendants’ Response to Plaintiff’s

Statement of Material Facts [Docket #66], ¶¶ 18 and 6.

C.    When attempting to distinguish the Yang case, Defendants misanalyze the
      collection and expectation of use components of the purpose requirement.

      On page 9 of their Brief, Defendants attempt to distinguish the Yang case by

arguing that NCTUE (1) did not “provide … data to Equifax with the expectation

that Equifax would use it for credit-related purposes” and (2) did not “compile …

data so that Equifax could use it for credit-related purposes.” These arguments

are based on an erroneous interpretation of the “collection” and “expectation of

use” components of the purpose requirement. The “collection” component of the

purpose requirement refers to the reason why the data at issue was originally

collected by the CRA, not why it was assembled or “compiled” for a particular

user, like Equifax. Similarly, the “expectation of use” component of the purpose

requirement refers to the CRA’s expectation of how its data will be used in the

ordinary course of its business, not how it will be used by any particular user, like


                                        -9-
Equifax.   This conclusion is apparent when one contrasts the 11th Circuit’s

decisions in Yang and Hovater and considers the Fifth Circuit’s decision in Johnson.

      In Yang, the Eleventh Circuit held that an Equifax “Inquiry Activity Report”

or “IAR” was a consumer report. 146 F.3d at 1324. The data in the IAR was not

“collected” by Equifax specifically for the “user” in that case, i.e. GEICO, but was

the sort of data that Equifax customarily collects, such as personal identification

information and a record of credit inquiries. Id. at 1321. Furthermore, although

Equifax knew that GEICO would not be using the IAR for a permissible purpose,

i.e. evaluating an insurance claim, the IAR was still a consumer report because, in

internal reference materials, Equifax evidenced an expectation that IARs would be

used “for … the specifically-enumerated [permissible] purposes outlined in” 15

U.S.C. § 1681b(a).

      In contrast, in Hovater v. Equifax, Inc., 823 F.2d 413 (11th Cir. 1987), the

Eleventh Circuit held that a report that an Equifax private investigator prepared

regarding an incident of arson was not a consumer report. The data at issue in

Hovater was not data that Equifax collected in the ordinary course of its business

as a CRA, but data specifically gathered for an insurer, including evidence that

accused the plaintiff “of associating with known arsonists and of having

accumulated large gambling debts.” Id. at 414.




                                       - 10 -
      In light of the foregoing, it is clear that this case is more like Yang than

Hovator. Here, the data that Equifax obtained from Mr. Heagerty’s NCTUE credit

file was collected by NCTUE in the ordinary course of its business, just like the

data in the Equifax IAR in Yang, and unlike the data in the arson investigation

report in Hovator. Similarly, NCTUE collected the data in Mr. Heagerty’s credit

file with an expectation that it would be used by NCTUE members for a

permissible purposes, just like the data in the Equifax IAR in Yang, and unlike the

data in the arson investigation report in Hovator.

      Furthermore, to construe the collection and expectation of use components

of the purpose requirement as Defendants do raises the very problem that the Fifth

Circuit warned of in St. Paul Guardian Insurance Co. v. Johnson, 884 F.2d 881 (5th

Cir. 1989). A CRA could knowingly furnish the information in consumers’ credit

files to users intent on blackmail, identity theft, or humiliation and embarrassment

without violating the FCRA. Why? Because under Defendants’ logic, the CRA

would not have an expectation that the data at issue would be used for a

permissible purpose. Johnson, 884 F.2d at 844.

D.    Mr. Heagerty’s NCTUE credit data was provided to a third-party: Equifax.

      On pages 9-10 of their Brief, Defendants argue that Yang is also

distinguishable because in that case the plaintiff’s consumer report was sent to




                                        - 11 -
GEICO, whereas in this case, Mr. Heagerty’s credit data was not provided to a so-

called “third-party.” This argument misses the point for several reasons.

       First, with respect to the data in Mr. Heagerty’s NCTUE credit file, Equifax

is a third-party. Equifax and NCTUE are distinct and separate corporate entities.

Defendants’ Response to Plaintiff’s Statement of Material Facts [Docket #66], ¶ 11.

The data in NCTUE’s database is owned by NCTUE’s members. Equifax is not a

member of NCTUE and does not own any of the data in NCTUE’s consumer credit

files. Id., ¶ 9-10.

       Second, the fact that Equifax was a third-party in this context is also

demonstrated by the “affiliate” exception to the definition of term consumer

report. Under 15 U.S.C. § 1681a(d)(2)(A)(iii), the term “consumer report” does not

include “communication of … of information among persons related by common

ownership or affiliated corporate control ….” The fact that Congress created a

narrow exception to the definition of consumer report for affiliated entities, but

declined to do so for CRA-to-CRA transfers of data, demonstrates that Equifax is

a third-party in this context.

       Finally, while Equifax may be a vendor to NCTUE, Equifax did not make

the inquiries on Mr. Heagerty’s NCTUE credit file at issue in this case in its

capacity as a vendor to NCTUE. Rather, Equifax accessed Mr. Heagerty’s NCTUE

credit file in the process of handling disputes that Mr. Heagerty had made of



                                       - 12 -
information in his Equifax credit file, not his NCTUE credit file.     Defendants’

Response to Plaintiff’s Statement of Material Facts [Docket #66], ¶¶ 22-29.

E.    Defendants’ own conduct and pre-suit admissions prove that the
      information Equifax obtained from Mr. Heagerty’s NCTUE credit file was a
      consumer report.

      It is also worth noting that Defendants’ position on this issue is contrary to

their prelitigation conduct and course of dealing. As explained on pages 18-19 of

the Brief filed in support of Mr. Heagerty’s Motion for Partial Summary Judgment

[Docket #48-1], the file disclosures that NCTUE provided to Mr. Heagerty

pursuant to 15 U.S.C. § 1681g show that Equifax obtained data from Mr.

Heagerty’s NCTUE credit file using the pseudonyms, “EISCOMPANY,”

“EIS/EQUIFAX,” “ACIS” and “GESC.” Defendants’ Response to Plaintiff’s

Statement of Material Facts [Docket #66], ¶ 29. Each time Equifax did so, that

event was recorded as an inquiry and listed as such on the file disclosures that

NCTUE provided to Mr. Heagerty pursuant to 15 U.S.C. § 1681g. Id., ¶¶ 27-29.

The file disclosures that NCTUE provided to Mr. Heagerty expressly state that:

“This section lists the companies that requested your [NCTUE] data report.” Id., ¶

28. And, critically, Defendants have admitted that an NCTUE “data report” is a

“consumer report.” Id., ¶ 6. This analysis is also consistent with the Court’s

decision in Steed v. Equifax Information Services, LLC, No. 1:14-CV-0437-SCJ, 2016

U.S. Dist. LEXIS 185258 at *8 (N.D. Ga. August 31, 2016), which held that a “credit



                                       - 13 -
inquiry … is a notation that communicates a fact—namely, who has obtained a

copy of the consumer's credit report.” (Emphasis added.)

             III. DEFENDANTS WILFULLY VIOLATED THE FCRA

      The arguments advanced by Defendants on the issue of willfulness are

largely addressed elsewhere in this Brief. However, Defendant’s discussion of Mr.

Moore’s deposition testimony and the issue of when NCTUE first learned that

Equifax was obtaining NCTUE consumer reports without a permissible purpose

warrants further discussion. Even without Mr. Moore’s testimony, the fact that

NCTUE was aware of Equifax’s activities as early as the summer of 2016 is

indisputable. In July 2016, an attorney representing Defendants expressly told Mr.

Heagerty, in writing, that she had spoken “with someone at NCTUE” and learned

that “the NCTUE system and the dispute resolution system at Equifax [ACIS] are

linked together, and that is what caused the Inquiries to show up on the NCTUE

report.” Declaration of Glenn Heagerty, [Docket #48-3], p. 14 of 20. Furthermore,

NCTUE listed the Equifax inquiries on consumer disclosures that it provided to

Mr. Heagerty in May and July 2016. Deposition of Lisa Willis, Exhibits 51 and 52

[Docket ##50-7 and 50-8]. If NCTUE was unaware of Equifax’s activities, why did

it list Equifax’s inquiries on Mr. Heagerty’s consumer disclosures? Thus, while

Mr. Moore may not have had actual knowledge of Equifax’s activities until 2018,

NCTUE is a corporate entity clearly did.



                                       - 14 -
                                IV. CONCLUSION

      CRAs, like Defendants, possess and profit from vast databases of

confidential consumer information. As a result, the law imposes on them “grave

responsibilities” to “respect” consumers’ rights to privacy.” 15 U.S.C. § 1681(a)(4).

In this case, Defendants did not honor their grave responsibilities, but were

cavalier in their treatment of Mr. Heagerty’s credit data, allowing Equifax to access

and use that data without a permissible purpose. Yes, Equifax was a “steward” of

the information in NCTUE’s database, but that does not excuse its improper access

to the information contained therein, any more than a physician who is allowed to

see a patient undressed for the purpose of providing medical services would be

excused for being a peeping Tom. By failing to respect the boundaries of its

stewardship, Equifax willfully violated the FCRA. And, by allowing that to

happen, NCTUE willfully violated the FCRA.

      This 3rd day of July, 2019.

 MCRAE BERTSCHI & COLE LLC                       /s/ Craig E. Bertschi
 Suite 200, 1350 Center Drive                    Craig E. Bertschi
 Dunwoody, Georgia 30338                         Georgia Bar No. 055739
                                                 ceb@mcraebertschi.com
 Counsel for Plaintiff                           678.999.1102

                                                 Charles J. Cole
                                                 Georgia Bar No. 176704
                                                 cjc@mcraebertschi.com
                                                 678.999.1105




                                        - 15 -
